     Case 3:20-cv-00154-JLS-WVG Document 21 Filed 03/27/20 PageID.618 Page 1 of 2


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No.: 20-CV-154 JLS (WVG)
12                                     Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION TO RESET HEARING
                                                         DATE AND BRIEFING DEADLINES
14    GAVIN NEWSOM, in his Official
      Capacity as Governor of California;
15                                                       (ECF No. 20)
      XAVIER BECERRA, in his Official
16    Capacity as Attorney General of
      California; and THE STATE OF
17
      CALIFORNIA,
18                                 Defendants.
19
20         Presently before the Court is Plaintiff the United States of America and Defendants
21   Gavin Newsom, Xavier Becerra, and the State of California’s Joint Motion to Reset
22   Hearing Date and Briefing Deadlines (“Joint Mot.,” ECF No. 20). Good cause appearing,
23   the Court GRANTS the Joint Motion.                 As stipulated by the Parties, the Court
24   CONTINUES the hearing on Plaintiff’s Motion for Preliminary and Permanent Injunction
25   (ECF No. 8) and Defendants’ Motion for Judgment on the Pleadings (ECF No. 13) to
26   May 7, 2020 at 1:30 p.m. in Courtroom 4D and VACATES the previously-ordered briefing
27   schedule (ECF. No. 11). Plaintiff SHALL FILE its combined reply in support of its
28   Motion for Preliminary and Permanent Injunction and opposition to Defendants’ Motion

                                                    1
                                                                               20-CV-154 JLS (WVG)
     Case 3:20-cv-00154-JLS-WVG Document 21 Filed 03/27/20 PageID.619 Page 2 of 2


1    for Judgment on the Pleadings on or before April 9, 2020, and Defendants MAY FILE
2    their reply in support of their Motion for Judgment on the Pleadings, if any, on or before
3    April 23, 2020.
4          IT IS SO ORDERED.
5
6    Dated: March 27, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             20-CV-154 JLS (WVG)
